Mr. Justice Langford
delivered the following dissenting opinion:—
In interpreting a contract or a statute, the ultimate design is to discover the real intent of the maker. In each- case the method is similar. It is human reason interpreting the human intent by human acts and words by the known laws of human nature and reason. Words are but human acts, and if used in regard to the same subject-matter by the same person at the same time, they all ought to be consistent each with the other. If they are not so, it is owing to the fact that the mind which uses them is incoherent, or that the pen has used inapt words to express the idea. As some men are presumed to intend that their words shall express consistent ideas, and the real ideas which the mind entertains, when the words express in themselves clear ideas that are consistent, the words are presumed to be conclusive as to the intent. It often happens that a statute or a contract expresses two or more inconsistent ideas. In this event, the words themselves do not show the real intent of the party who uses them. We consider the situation in which the party is placed, the probable object for which the words were used, the subject-matter to which they are meant to apply, and the purposes which the persons intended to accomplish. So accustomed is mankind to discover the real intent by reading all the words that, taking any short document as an entirety, and considering the nature of the persons and subject-matter, at first glance he can discover the real intent even when some parts, upon *195a critical comparison, contradict other parts. Thus, in reading a contract of this kind, no person can doubt but the parties intended an actual sale and security. The next thought is a speculation as to why such contradictory words are used to express so simple a purpose. He naturally examines how people generally in the past effected this purpose. The law as it then was will inform us that such forms were not used at common law to effect the same object; that prior to the late registry laws the form of words used to accomplish this purpose were as follows: A sells and delivers property to B upon a promise by B to A to pay the price to A. The transfer haying thus vested the property in B, and a right to the price in A, B in his turn resells the property to A for a nominal consideration, with a condition that if he does not pay the price at the time agreed, that A shall own the property, and in the last contract a clause is inserted that B shall possess the property until the time of payment of the price, and not longer.
It will be found that courts interpreted this contract literally as a sale from B to A, and A could maintain an action and recover possession of the property as his own. This frequently operates unjustly in permitting B to gain credit on property which he did not own; and secondly, that although B had paid most of the price, but not all, he lost the property. To cure this evil, a statute was passed declaring that a sale without delivery was absolutely void as to the vendor’s creditors unless the bill of sale was registered. Under this statute, the public were protected by the notice which the registry gave, but the vendor who had been the original vendee often paid most of the price, and lost the property. To prevent this injustice, the chattel.mortgage acts were passed, converting, as between the parties, what had been a perfect sale into a mortgage only, to secure the price.
At this stage of history the present conditional sale sprung up. They replaced by their terms the vendor *196and vendee in exactly tlie same condition that théy were before the registry and chattel mortgage-acts were passed. The vendor again became the owner of the property and the price also, while the vendee had no right whatever until the last farthing of the price was paid, and sometimes not even then. The evil which the statute of frauds was intended to prevent was now seemingly effected. It will be seen that according to the common law the right to recover the price only vested in the consideration of the right to the property. So by the old conditional sale, in order to give the vendor the right to recover the price and avoid a nudum pactum, he actually sold and delivered to the vendee, passing the property. Then upon the same principles when the vendee resold, the contract of resale named a price. It was deemed that by the common law nothing was legally done unless the right to the price and the right passed, each being considered as the consideration for the other. The modern conditional sale attempts to avoid this necessary condition of the common law by inserting in the contract words to the following effect: “ I have agreed to sell this property, and the vendee has obligated himself to pay the price, and I have in pursuance of said contract delivered the property, and have accepted the obligation and right to the price thereof, but I have not intended to sell the property at all. Thus the right to the price has passed, but not the right to the property, because I intend' to have the right price without the concurrent necessary consideration of sale.” Either this declaration of interest is void, or a man may obtain the price without consideration. The vendor well knowing that he could not have a legal right to recover the price without consideration, inserts a nominal consideration, which on its- face is false, — as he will say the property is worth three hundred dollars. I deliver it upon a lease, and when the lessee has paid me the value of the property as rent, then I agree to give him the property. This *197price denominated rent deceives no one, it is so evidently a sham. No one except courts have been deceived by these sham words. The common law still remains that the right to the price by it and a delivery of the property necessarily implies the passing of the property. The declaration that this fixed rule of law is abrogated is against law and void. The same necessity of a consideration exists now as it always existed. The time when this form was first invented and the absurd expressions used all go to show that the statutes of fraud and chattel mortgages were the cause of their invention, and that they were invented for the purpose of making those statutes abortive; and if they are sustained it can only be upon the ground that the form of words can alter both the common and statute law. In construing a written contract, each sentence should be deemed a witness. If the idea expressed by the sentence is clear, and consistent with the other sentences and with reason, it should be Relieved. If inconsistent with reason, it should not be believed. If contradicted by other sentences, the sentences most consistent with reason and with'its fellow-witnesses should be believed; those which are in conflict therewith should be discarded. If the evidence is so conflicting that no final facts constituting a contract can be ascertained with certainty, there is no case made. The intent of parties is a final question of fact in all cases. This final fact is to be discovered by numerous other facts which in their sum are sufficient. These other subsidiary facts from which the final fact is to be drawn are infinitely varied and seldom alike in any two cases. If a court finds the final fact to have been proven by the subsidiary fact, in that case this is a finding of fact, not of law. The subsidiary facts not being exactly alike in the two different cases, it is impossible to apply any principle of law with any degree of certainty. For these reasons I believe that as a principle of law little has been decided except that contracts should be enforced *198according to the intent of the parties, provided the real intent can be discovered and the contract has a consideration. I believe that in this case the parties intended a present sale, and an obligation of the vendee to pay the price, and that a lien was' intended to be created to secure the price.
I believe this as a fact from the evidence, and hence do not concur with the majority of the court.